     Case 1:17-cr-00101-LEK Document 736 Filed 12/27/19 Page 1 of 4                        PageID #: 6353

      0K1GI                                          CiK\yrf=f


                                                                        FILgD IN THE
1    ANTHONY TROY WILLIAMS,                                      UNTTED STATES DISTRICT COURT
     FDC-Honolulu                                                     DISTRICT OF HAWAII
2    #: 05963-122
     P. O. Box 30080                                                    DEC 2 7
 3   Honolulu, Hawaii 96820
                                                             at       0'clock and ^^min. h U
 4                                                                  SUE BEmA,CLERK

5


6


7



 8                            United States District Court
 9                                    District of Hawah
10
                                                       Case No.: 17-00101-LEK
11


12   UNITED STATES ATTORNEY,
                                                       REQUEST FOR DISCOVERY
13                    Plaintiff.

14             V.



15   ANTHONY TROY WILLIAMS,

16                    Defendant.                       Judicial Officer: Hon. Leslie E. Kobayashi

17


18


19   To All Parties,

20             Anthony Williams hereby moves this Court to direct the prosecution to provide him with
21   all discovery in his case.

22


23


24


25


26                                         Respectfully submitted,

27
                                    Bv:
28
                                           Anthdn- Williams, Defendant
        Received By Mail
        Date
                                          Request for Discovery - 1
     Case 1:17-cr-00101-LEK Document 736 Filed 12/27/19 Page 2 of 4                     PageID #: 6354




                                             1.INTRODUCTION

             Defendant hereby seeks the Discovery listed herein in this case from both the United
     States Attorney's office as it relates to this case.


                II. GENERAL DISCOVERY SOUGHT FROM THE US ATTORNEY

     A. Brady and Giglio Material

             Defendant requests that all Brady material as per Brady v. Maryland, 373 US 83 (1963)
     that would otherwise suggest his innocence be turned over.
             Defendant further requests any material that shows others in this case have been given a
10   deal to testify against him as per Giglio v. United States, 405 U.S. 150 (1972) be turned over.
11   This includes deals for lenient prosecution or other testimony the prosecution intends to use.
12


13   B. Bill of Particulars

14           Defendant also requests a copy ofthe Bill ofParticulars with regard to his indictment and
15   all facts attached to this supporting the indictment.
16       "Bill of Particulars. The court may direct the government to file a bill of particulars.
17       The defendant may move for a bill of particulars before or within 14 days after
18       arraignment or at a later time if the court permits. The government may amend a bill of
19        particulars subject to such conditions as justice requires." Federal Rule of Criminal
20       Procedure 7(f)
21           It is reasonable for Defendant to request this information as such time has passed and
22   such information is appropriate to turn this over.
23


24                                            HI. DUE PROCESS

25           Defendant merely notes that it would be a violation of due process, as is protected by
26   Amendment VI ofthe United States Constitution for the material requested to not be turned over.
27   "Held: Suppression by the prosecution of evidence favorable to an accused who has requested h
28




                                           Request for Discovery - 2
     Case 1:17-cr-00101-LEK Document 736 Filed 12/27/19 Page 3 of 4                     PageID #: 6355




1    violates due process where the evidence is material either to guilt or to punishment, irrespective
2    ofthe good faith or bad faith ofthe prosecution." Brady v. Maryland, 373 US 83(1963)
3


4                                           rv. CONCLUSION

5           For the reasons given above. Defendant requests the information requested be tumed ovei
6    as soon as possible, but no more than five days from the filing ofthis request.
7


8           Dated this 2^ Day of December.
9

                                           Respectfully submitted.
10


11
                                   By:
12

                                           Anthony    illiams, Defendant
13


14


15
                                             VERIFICATION
16
            IT IS HEREBY verified and declared that the facts in the foregoing pleading are true and
17
     correct under penalty of perjury under the laws ofthe United States of America to the best of my
18
     knowledge and belief. I further declare under the penalties of perjury that the attachments hereto
19
     are true and correct copies oftheir originals.
20
            Dated this        ^Day of December.2019.
21


22


23


24                                         Anthony Williams,Defendant

25


26


27


28




                                         Request for Discovery - 3
Case 1:17-cr-00101-LEK Document 736 Filed 12/27/19 Page 4 of 4                    PageID #: 6356




                           CERTIFICATE OF SERVICE




I hereby certify that a true and correct copy of the foregoing was sent by U.S. mail to the
following petti foggers:



U. S. ATTORNEY'S OFFICE
Kenneth M. Sorenson
Greg Paris Yates
PJKK Federal Building, Rm.6-100
300 Ala Moana Blvd.
Honolulu, Hawaii 96850




On the         day of                 .2019

  i


             /illiams
Prf^ate Aft^ney General
Counsel ^he Poor(Psalms 14:6)
Common Law Counsel(28 USC 1654, First Judiciary Act of 1789,§ 35)
